PD-1316-15
                         PD-1316-15                    COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                       Transmitted 10/5/2015 4:39:57 PM
                                                         Accepted 10/7/2015 3:17:24 PM
                                                                         ABEL ACOSTA
                            NO. ____________                                     CLERK


                             IN THE
               COURT OF CRIMINAL APPEALS OF TEXAS

                     CRISTAN DRAYCE WILLIAMS
                                v.
                        THE STATE OF TEXAS


            APPELLANT’S FIRST MOTION FOR EXTENSION
                 OF TIME TO FILE PETITION FOR
                    DISCRETIONARY REVIEW


              Appeal from the Brazos County Court At Law No. 2
             Trial Court Cause Number No:	  12-02846-CRM-CCL2
                                     and
             Cause Number 10-14-00307-CR in the Tenth Court of
                              Appeals of Texas


                  LAW OFFICE OF BENTON ROSS WATSON
                             120 E. 1st Street
                              P.O. Box 1000
                         Cameron, Texas 76520
                             (254) 307-8181
                       (254) 231-0212—Facsimile
                       ross@texastopdefense.com
                         State Bar No. 24077591
                                     	  
October 7, 2015

     	  
                                                                                                                              In The
                                                                                                                    Court of Criminal Appeals
                                                                                                          Cristan Drayce Williams v. The State of Texas

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

                                                 Cristan Drayce Williams, Appellant, moves for an extension to file

Appellant’s Petition for Discretionary Review:

                                                                               I.
                                                 Appellant Cristan Drayce Williams moves this Court to allow an

extension of THIRTY (30) days to file his Petition for Discretionary

Review.1

                                                 On July 30, the Waco Court of Appeals issued a memorandum

opinion affirming the trial court’s decision. Cristan Drayce Williams v.

State, 2015 Tex. App. LEXIS 7928 (Tex. App.—Waco [10th Dist.] July 30,

2015). Appellant filed a Motion for Rehearing on August 13, 2015, which

the Waco Court of Appeals denied on August 20, 2015.

                                               II.
                          REQUIRED INFORMATION PURSUANT TO THE RULES OF
                                      APPELLATE PROCEDURE

A. The deadline for filing the Petition for Discretionary Review: 2
                        September 21, 2015.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
           T EX. R. A PP. P. 68.2(c).
2
           TEX. R. A PP. P. 10.5(b)(1)(A).


	  
B. The length of the extension sought:3 Thirty (30) days—November 4,
                        2015.

C. The facts relied upon to reasonably explain the need for the
   extension: 4
                        1. There was some miscommunication between Appellant and the
                           previous trial /appellate attorney and myself regarding Appellant’s
                           current address and phone number.
                        2. Because of the miscommunication, Appellant did not receive notice
                           about the court of appeals’ final decision and order, or his right to
                           seek review from this Court. (See Ex. A., Letter Returned
                           Undelivered.).
                        3. Because Appellant did not receive notice, he was not able to make a
                           decision about seeking further review.
                        4. Last week, however, trial (and previous appellate) counsel made
                           personal contact with Appellant, who indicated his intent to seek relief
                           from this Court.
                        5. Furthermore, I had limited time and resources to investigate the
                           whereabouts of Appellant because I am a sole practitioner handling
                           many civil and criminal cases without the help from partners, staff
                           members, or assistants, and this is a court appointed case. (See Ex. B,
                           Affidavit of Indigence, and Order Appointing Counsel.).

D. Number of previous extensions granted for previous Petitions for
                        Discretionary Review:5 None.

                                                                                                                                                                                                                                   III.
                                                 The additional time requested is not sought solely for delay, nor

sought frivolously, but will be of genuine assistance in allowing Appellant to

timely file the Petition.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
           TEX. R. A PP. P. 10.5(b)(1)(B).
4
           TEX. R. A PP. P. 10.5(b)(1)(C).
5
           TEX. R. A PP. P. 10.5(b)(1)(D).


	  
                            REQUEST FOR RELIEF

       Appellant requests that this Court grant his Motion and extend the

deadline for filing Appellant’s Petition For Discretionary Review to

November 4, 2015, or that this Court grant such additional time as is just and

proper.

                                        Respectfully submitted


                                        _________________________
                                        Benton Ross Watson
                                        120 E. 1st Street / Box 1000
                                        Cameron, Texas 76520
                                        Tel: 1 (254) 307-8181
                                        Fax: 1 (254) 231-0212
                                        ross@texastopdefense.com
                                        State Bar No. 24077591
                                        Attorney for Appellant


                       CERTIFICATE OF SERVICE

       	  
       This is to certify that on October 5, 2015, a true and correct copy of

the above and foregoing document was served on the the Brazos County

Attorney’s Office by electronic transmission to

randerson@brazoscountytx.gov.

                                        ______________________________
                                        Benton Ross Watson
                                        ross@texastopdefense.com



	  
       EXHIBIT A
       [Notice Letter Returned Undelivered]




	  
     EXHIBIT B
[Affidavit of Indigence and Order Appointing Counsel]
                                                                                                                                                                                      CAU SE N O                                .
                                                                                                                                                                                                                                        JZ            .
                                                                                                                                                                                                                                                                  QZ f                    HU                    '
                                                                                                                                                                                                                                                                                                                        CM                  ^           -
                                                                                                                                                                                                                                                                                                                                                                    CC UL

     T H E S T A T E O F T E XA S                                                                                                                                                                                       §                                     IN T H E                                                      D IS T R I C T C O U R T

                                                                                                                                                                                                                        §                                     CO UNT Y CO U RT A T LA W NO                                                                                   .           1
                                                                                                                                                                                                                                                                                                                                                                                              (^
      VS          .
                                                                                                                                                                                                                        §
                                                                                                                                                                                                                        §
r j r \ LU                                                             ^ y
                                                                   "




                      <                 j r          ,                                      ZL            /       V                   .            \k J l l { l ( L t                               l \5                §                                     O F B R A Z O S C O U N T Y T E XA S                                                  .




                                                                                                                                                                                                                                                                                                                                                                                              *

                                                                       T R IA L C O U R T S C E R T I F IC A T IO N O F D E F E N D A N T S R IG H T O F A P P E A L
                                                                                         '




                                                                                                                      c e r t if
      I J u d ge
          ,
                                        o       f th e t ri                         a       l co       u rt   ,                                    y t h is               c   ri m i n a l c a s e                          :




      D               Is       no       t a pl e a b a r g a i n c a s e a n d th e de f e n d a n t h a s t he ri g h t o f a p pe a l
                                                                            -

                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                    ,

                                                                                                                                                                                                                                                                                                                            [o r ]
 '



     ^ iST i s                                                                                                                    b u t m a tt e n s w e r e r a i s e d by w ir t te                                                                                     m o t io n               file d                   a n d r u le d o n                           b e f o r e t ri a l
                                       p l e a b a r g a in
                               a                         -
                                                                                                     ca s e                                                                                                                                                        n
                                                                                                                      ,




                  a n          d       no       t w it h d r a w n                                     o r        w a iv e d                               ,
                                                                                                                                                                   a n   d t h e d e fe                    nd a nt                      ha    s   th e ir g ht                        o   f   a        pp e             a   l           [o r ]

      D               Is a p le                  a               ba r g a i n c a                         s e                         bu t t h e t ri                     a       l   c o u rt       h     as       g i v e n p e r m i s s i o n t o a p p e a l a n d th e d e f e                                                                                             n           da n t
                                                             -
                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                          ,




                      h a s t he ir g h t                                       of a              p pe    a       l               [or ]                                                                                                                                                                                                                            J                                                               /   >


                                                                                                                                                                                                                                                                                                                                                            / ) / / fe
                                                                                                                                                                                                                                                                                                                                                            ,        ,



                                                                                                                                                                                                                                                                                                                                                                                             e F IL E D / J
      D               Is       a       p l e a b a r g a in  -
                                                                                                      ca s e              ,           a n d t he d e f e n d a n t                                         ha s N O n gh t                                        o f a pp e a l                   ,

                                                                                                                                                                                                                                                                                                        [o r ]                                    A t jU i           -   X       -
                                                                                                                                                                                                                                                                                                                                                                                                   '

                                                                                                                                                                                                                                                                                                                                                                                             o c lo c                   k        /A        ^
                                                                                                                                                                                                                                                                                                                                                                                                                                               j yi

      n               T h e d e fe n d a n t h a s w a i v e d t he ri g h t o f a p p e a l
                                                                                                                                                                                                                                                                                                                                                                           OCT 0
                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                              D a te S ig                     ne       d


      I ha v e                         rec      e i v e d a c o py o f th i s c e r tif ic a t io n                                                                                             .   I hav e                     a ls o        be e n in f o r m e d                                     o f m v ri g h ts c o n c e m i n q a n y a p p e a l o f

      t h i s c ri m i n a l c a                                        se              ,
                                                                                             in      c lu d in g                           a n y ri g h t to fi l e a p r o s e p e t it i o n f o r d i s c re t io n a r y r e v i e w p u rs u a n t t o Ru le 6 8 o f

      t h e Te                     xa s              R u le                 s of                 A p p e lla te P ro c e d u                                                          re        I ha       ve       be e                n     a d m o n is                     h e d t h a t m v a t to rn e y m                                                     u s   t m a il                             a co             p y o f th e
                                                                        '


      c o u rt o                       f a p pe a l                             s       ju d g m              e n                 t       a n      d           o   p i n i o n to m y l a s t k n o w n a                                                          dd r e s s                 a n d t h a t I h a v e o n l y 3 0 d a y s i n w h i c h to

      fil e            a       pr o             s e              p e t it io n fo r                               d i s c r e t io                                 n a r y n s v ie w i n t he c o u r t o f a p pe a l s                                                                                  TEX                      .       R APP
                                                                                                                                                                                                                                                                                                                                             .                  .   P 68 2 I a c k n o w l e d g e
                                                                                                                                                                                                                                                                                                                                                                                         .




      th a t if I w i s h to a p p e a l th i s
                       ,
                                                                                                                                          c    a se a n                  d if I             a m e n t it le d to d o s o                                              it i s m y d u ty to i n f o m i fp y a p p e ll a t e a t to m e v
                                                                                                                                                                                                                                                                           .                                                                                                                                                                       ,




      b y w ri tt e                         n    co              m m u n i c a t io n                                         ,
                                                                                                                                      o    f       an          y c h a n g e i n t h e a d d na s s a                                                             t h i c h I a m c u ma n t l yH tv Tn q o r ^a n y c h a n g e i n m y
                                                                                                                                                                                                                                                                   w

      c un e n                     t p ri        so n                  un           it            I u n d e r s ta n d t h a t                                                        be    ca u se             o       f           a   p p e ll a te d e a d li n e s                                          if I ta i Tto ti m e l                                    fn fo m i m y                                      a   p p e ll a te
                                                                                                                                                                              ,                                                                                                                            ,



                                                                                                                                                                                                                                                                                                                                                                    yy
      a       tt o m e v                    o    f       a n           y c ha                    n    g e in m y a d d r e s s                                                         ,
                                                                                                                                                                                           I m a y lo               se                  the       o       p p o r t u n it d o fi
                                                                                                                                                                                                                                                                                          y                     k            a pro                s e j e l it i o n                          fo       r        d is c n s ti o n a p /
      re v            ie w         .




      D e fe               n   d a n t (if                        n o           t       re   p        re s e n t e                        d by                     c o u n se              l)                                                                         3f«       ra a n t« C o u n s e l                                                                                                                  '

                                                                                                                                                                                                                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                    ~


      M a ili n g                           ddr e ss                                                                                                                                                                                                                                                                                                                                     ^ S S 5 Vg o
                                                                                                                                                                                                                                                              State Ba f                       of              Te                            ID         m be r
                                                                                                                                                                                                                                                                                                                                                                                               •



                                        a                                       :                                                                                                                                                                                                                                           x a s                 n u

                                                                                                                                                                                                                                                              M       a   jli H t j       a   d d re                ss :

      T e le ph o n e                                n           u m be r:                        _


      F a x n u m be                                 r           (if    any :                )                                                                                                                                                                T e te           p ho n e n u m b e r                                              f T^                ■   ^2          .        9                -        / 3 7 6#
                                                                                                                                                                                                                                                              F ax             n u    m be r                   (if a n y ):
      *       "

          A de fe n d a n t in a c ri m in a l c a s e h a s t h e ri g h t o f a p p e a l                                                                                                                                         u n   d e r th e           m i e s T h e tri a l c o u rt s ha ll e n t e r a c e rt ifi c a ti o n o f th e
                                                                                                                                                                                                                                                                  se

      d e f e n d a n t s ri g h t t o a p p e a l in e v e r y c a se in w h i c h it e n te r s a
                                        '




                                                                                                                                                                                                                                    ju d g m e            n   t
                                                                                                                                                                                                                                                           f g u i lt o r o th e r a p pe a l a b te o r d e r I n a p l e a b a n g a i n ca se -
                                                                                                                                                                                                                                                                  o
                                                                                                                                                       '

      th a t i s               i n w h i c h a d e f e n d a n t s pf e a w a s g u i lt y o r n o lo c o                                                                                                                                         n t e n d r e a n d th e p u n i s h m e n t d id n o t e x ce e d t h e
                                                                                                                                                                                                                                                                                                                                   pu n is hm e n t
                           ,
                                   a    c a s e

      r e c o m m e n de  d b y th e p r o s e c u t o r a n d a g r e e d t o b y th e d e f e n d a n t - a d e f e n d a n t m a y a p p e a l o n l : A th o s e m a tt e r s th a t w e r e
                                                                                                                                                             y ( )
      r a i se d b y w ir tt e n m o tio n fi l e d a n d r u le d o n b e fo r e tri a l o r ( B ) a ft e r
                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                               ''


                                                                                                             g e t i n g th e tri a l c o u rt s p e m ri is s i o n t o a p p e a l TE X A S R U L E      ,



      O F A P PE L U T E P R O C E D U R E 2 5 2 (a )(2 )
                                                                                                                                                                                                84 5 C R M
                                                                    "




                                           ^   ;                                    L                                                                         12                  -
                                                                                                                                                                                      0 2                 -                            -
                                                                                                                                                                                                                                            CC L                 2

                          ^                                     : ^                           :                                                                                                 846 CR M
                          -
                                           %                                                                                                                                                                                                CC L
                               '

                                                                                                                                                                                  -                       -                            -
                                   i                                                                                                                          12                      0 2                                                                        2
                                                                                              ^




                                                                                                                                                                                                         79 C R M CC L
                              ^ ^^
              V
                                           ^                                                                                                          N                           13            OO I                                                                  2
                                                                                                                                                                                        -                         -                             -
                                                                                                                                                              o
                      ,

                                                        ;       ,       ,       \         /   /                                                                           .




T H E ST A T E O F T E X A S                                                                                                                                                                                  §                                                      IN T H E COU N T COU RT


VS        .
                                                                                                                                                                                                              §                                                      AT LA                  W       N O               .    1
WI L L IA M S                                           ,               C R I ST A N D R A Y C E                                                                                                              §                                          ,           BR A ZO S CO U N TY                                                    ,
                                                                                                                                                                                                                                                                                                                                                    TEX A S




                                                                                                                          O RD E R AP PO I NT I N G A TT O R N EY



                               I           h    e r e                   by                a
                                                                                                  pp   o   i n t P A S C I 3L A L L                                                         .    JO H N                            C        .
                                                                                                                                                                                                                                                    a    n       a   t to     r    n e      y fo          u n         d by th                       e        Co   u rt               t o b         e




c o       mpet                     e       n t      ,
                                                            to                      r e
                                                                                              p    r e s e         n t t        h   e     d efe               n       da              n t       in th         e        a       b   o       v e          n u          mbe          r e    d      a n       d       e       n t it    le d            c a      u s e       ,
                                                                                                                                                                                                                                                                                                                                                                                 a   n   d     t   o




c o       n t     in          u e              to               r e
                                                                                p       r e s e        n t t           h   e    def           e   n       d   a       n t             u n t          il t h    e ca s e                             is       c   o n c        lu d      e   d   ,
                                                                                                                                                                                                                                                                                                    in        c   l u d in g                    a       pp    e a    l       ,   if      a n       y   ,




o r       u n t               il       r       el e a sed                                         b y w r it t              e   n       o r       de      r           o       f t h i s Co                    u rt         .




                                   SI G N E D                                             o       n   thi          s   Ma           r c   h           0   5       ,
                                                                                                                                                                              2 0 13             .




                                                                                                                                                                                                      O r ig in a l s ig n e d by
                                                                                                                                                                                                      J u d g e D a n a Z a c h a ry

                                                                                                                                                                                                         Pr e         s   i d in g J u d ge




Co py w                            a s:                 M                   a       il e d / D             e       li v    e r e    d t           o :



P A SC H A L L                                              .               JO H N C                           .                        P     .   O   .       Bo              x       68         1                                 Fr           a n      kl i n           .
                                                                                                                                                                                                                                                                              Tx        7 7     8   '=:   6           Q7 Q          -
                                                                                                                                                                                                                                                                                                                                        8   2       8    -
                                                                                                                                                                                                                                                                                                                                                             I R 7       6
A tto             r       n e      y App                                        o   in te d




WI L L IA M                                        S C R I ST A N D R A Y C E
                                                        .                                                                                                                     2 12 0                 E   2 q T             H ST A P T D                                        o                                          B    r   y a n        .       T X 7780 2
D     e   f   e   n       d        a       n t




Re    v   is ed           0 1      /2      0 0     6